Per Curiam:

Carrigues, C. J., Allen and Burke, J. J.
This cause is now before us on the application of Plaintiff in Error for a Supersedeas. Upon consideration of all matters here presented no error appears and no necessity is disclosed for a discussion by this court of any of the questions raised. The supersedeas is denied and the judgment of the trial court affirmed.
Time for filing a motion for re-hearing having been waived by Plaintiff in Error the Clerk of this Court will issue Remittitur forthwith.